16-1627
    Li v. Sessions
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 805 040
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    17th day of October, two thousand seventeen.

    PRESENT:
             BARRINGTON D. PARKER,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    YINGJI LI,
             Petitioner,

                     v.                                              16-1627
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________
FOR PETITIONER:            Evan   Goldberg,  Law   Office   of
                           Theodore M. Davis, New York, NY.

FOR RESPONDENT:           Benjamin C. Mizer, Principal Deputy
                          Assistant Attorney General; Stephen
                          J. Flynn, Assistant Director; Imran
                          R. Zaidi, Attorney, Office of
                          Immigration    Litigation,   United
                          States   Department   of   Justice,
                          Washington, DC.
_____________________________________


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Yingji Li, a native and citizen of the People’s

Republic of China, seeks review of an April 28, 2016, decision

of the BIA affirming a July 29, 2015, decision of an Immigration

Judge (“IJ”) denying her withholding of removal and relief under

the Convention Against Torture (“CAT”).    In re Yingji Li, No.

A088 805 040 (B.I.A. Apr. 28, 2016), aff’g No. A088 805 040

(Immig. Ct. N.Y. City July 29, 2015).   We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We have reviewed both the IJ’s and the BIA’s decisions “for

the sake of completeness.”     Wangchuck v. Dep’t of Homeland

                               2
Sec., 448 F.3d 524, 528 (2d Cir. 2006).                  The applicable

standards of review are well established.          Y.C. v. Holder, 741

F.3d 324, 332 (2d Cir. 2013).

      There is no merit to Li’s claim that the IJ violated her

due process rights by failing to hear additional testimony or

admit new evidence on remand regarding Li’s membership in the

Chinese Democracy Party (“CDP”).          In the immigration context,

“[t]o establish a violation of due process, an alien must show

that she was denied a full and fair opportunity to present her

claims or that the IJ or BIA otherwise deprived her of

fundamental fairness.”        Burger v. Gonzales, 498 F.3d 131, 134

(2d Cir. 2007) (citation and internal quotation omitted).

“Parties claiming denial of due process in immigration cases

must, in order to prevail, ‘allege some cognizable prejudice

fairly       attributable     to    the      challenged      process.’”

Garcia-Villeda v. Mukasey, 531 F.3d 141, 149 (2d Cir. 2008)

(quoting Lattab v. Ashcroft, 384 F.3d 8, 20 (1st Cir. 2004)).

      Here, Li was permitted a full and fair opportunity to

present her case.    See Burger, 498 F.3d at 134.         During her May

10,   2011    hearing,   Li   testified    at   length   regarding   her

membership in the CDP and submitted evidence in support of that

claim.   Li now claims that the IJ should have conducted a
                                   3
hearing or taken new evidence after her case was remanded in

May 2013.      But Li appeared before the IJ several times after

remand and never requested a new hearing or otherwise indicated

that she had additional evidence to submit.           Furthermore, Li

fails to show actual prejudice because she has not identified

the additional testimony or evidence she would have submitted.

See Garcia-Villeda, 531 F.3d at 149; Rabiu v. INS, 41 F.3d 879,

882-83 (2d Cir. 1994) (“In order . . . to show . . . actual

prejudice, [a petitioner] must make a prima facie showing that

[s]he would have been eligible for the relief and that [s]he

could   have    made   a   strong    showing   in   support   of   h[er]

application.” (citation omitted)).

    There is no merit to Li’s related argument that the IJ

abused her discretion by failing to articulate a reason why she

granted withholding of removal but then denied that same form

of relief after reopening.          Contrary to Li’s suggestion, the

IJ did not initially grant withholding of removal on the merits

of the claim, but rather based the grant solely on the parties’

stipulation.      Once Li withdrew her consent to the stipulation

and requested reopening, the IJ properly evaluated Li’s claim

on the merits.


                                     4
    The BIA declined to consider Li’s claim that she satisfied

her burden of proof on the grounds that Li failed to argue that

claim on appeal.     Accordingly, we may not consider Li’s

unexhausted challenge to the IJ’s finding in this regard.    See

Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122 (2d Cir.

2007) (“[W]e may consider only those issues that formed the

basis for [the BIA’s] decision.”).   We do not reach the agency’s

rejection of Li’s application for asylum as untimely or the

denial of withholding of removal and CAT relief insofar as those

claims were based on Li’s assistance to North Korean refugees

because Li does not address these rulings in her brief.      See

Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d

Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5